Citation Nr: 0733200	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-22 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.	Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The veteran had active military service from April 1968 to 
January 1971, including service in the Republic of Vietnam 
from October 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from      a November 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center in Philadelphia, Pennsylvania.             
The case was later transferred to the RO in Buffalo, New 
York.    

For the reasons discussed below, the claim of entitlement to 
service connection for hepatitis C is addressed in the REMAND 
portion of the decision below and  REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence indicating a current medical 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during active duty 
service.  38 U.S.C.A.      §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2004 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.   VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording him VA examinations.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  

Analysis

Service connection may be granted for any current disability 
for which it is shown was caused by a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

The criteria to establish service connection for PTSD, in 
particular, consists of medical evidence establishing a 
diagnosis of the condition, in accordance with  38 C.F.R. § 
4.125(a); credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
provisions of section 4.125(a) require that a diagnosis of a 
mental disorder conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV).

A comprehensive review of relevant treatment history 
indicates that the preliminary element of the veteran's claim 
of a medical diagnosis of PTSD is not met.  Both VA and 
private outpatient records lack a diagnosis of PTSD.  
Following an initial VA psychiatric consultation in April 
2004, the impression was of an adjustment disorder with 
anxious mood.  Another clinical assessment obtained later 
that month on evaluation by a social worker was anxiety 
disorder, not otherwise specified.  In September 2004, the 
appellant was diagnosed with depression.  Then in November 
2004, a VA psychologist following an in-depth evaluation 
determined that the full criteria for a diagnosis of PTSD at 
that time were not met, as despite the reported stressors 
from service, the veteran appeared to be coping fairly well 
and did not require intensive treatment.  The impression was 
of adjustment disorder, with mixed anxiety and depressed 
mood.  The subsequent medical history available does not 
reflect that the diagnostic picture was revised to include a 
diagnosis of PTSD. 

Under VA law, service connection may be granted only where it 
has been established the veteran has a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See 
also 38 U.S.C.A. § 1110.  In the present case, there is no 
competent evidence from any medical professional to establish 
a PTSD diagnosis within the requirements specified under DSM-
IV. 

The veteran in conjunction with this claim has identified the 
occurrence of several in-service stressful experiences, which 
it is alleged led to the development of PTSD. Provided that 
at least one of these events were eventually corroborated, 
however, inasmuch as a competent diagnosis of PTSD is not of 
record, no further inquiry  is warranted as to what may have 
precipitated that claimed psychiatric disorder. 

In reaching this decision, the Board has taken into 
consideration the veteran's own assertions.  As a lay person, 
however, he does not have the requisite training and 
expertise to render an opinion on a medical matter, such as 
the current diagnosis of a claimed disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  The benefit 
of the doubt doctrine therefore is not applicable, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

In his June 2005 substantive appeal (VA Form 9) the appellant 
alleged that in 1976 his  former employer found an abnormal 
liver chemistry during the course of a physical 
examination.   He provided the name and contact address for 
this former employer.  These identified records, if 
available, would help substantiate an etiological 
relationship between the claimed disability and service, as 
the findings described may demonstrate hepatitis C symptoms 
 within as early as five years from service discharge.  The 
RO has not yet attempted to acquire these records.  Thus, 
appropriate action should be undertaken to obtain them.  See 
38 C.F.R. § 3.159(c)(1) (VA will undertake reasonable efforts 
to obtain relevant records not in the custody of a Federal 
department or agency).

Additionally, a VA medical examination is necessary to 
determine whether the  current diagnosed hepatitis C is 
attributable to an incident of the veteran's service.  He has 
described as risk factors which allegedly caused or 
contributed to hepatitis C to include visiting local 
barbershops while stationed in Vietnam,  the same shaving 
equipment was utilized for several customers without adequate 
precautions.  He also reported being inoculated with a 
pneumatic jet gun with other service members.  Whereas 
neither incident, particularly the first involving claimed 
blood exposure, is set forth in his service medical 
records, his own observations of these events should still be 
considered in resolving the issue of causation.  See e.g., 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
 
The record does reveal a reported history of intravenous drug 
use in the early-1970s, which if found to represent the cause 
of claimed illness would preclude service connection for the 
same, as arising out of willful misconduct.  See 38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  Consequently, a VA 
examination should be scheduled to determine the etiology of 
hepatitis C, based on the qualifying risk factors from 
service, as well as the provisions against service connection 
for disability due to drug or alcohol abuse.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

As a further development action on remand, all relevant 
records of VA medical treatment should be obtained and 
associated with the file.  Presently, the record includes 
reports of VA outpatient treatment that are dated since 
November 2005.  The medical history since then may clarify 
the nature and extent of his current symptoms.  As these 
records are deemed to be within VA's constructive possession, 
the RO should undertake appropriate action to obtain them.  
See Bell v. Derwinski,  2 Vet. App. 611 (1992).  

Accordingly, this claim is REMANDED for the following action:

1.  The RO should obtain all additional 
records pertaining to the veteran's 
treatment at the Syracuse VA Medical 
Center dated since November 2005, and 
associate them with the claims file.

2.  The RO should contact the veteran's 
former employer to obtain relevant 
records based on the identifying 
information and contact address provided 
in his June 2005 substantive appeal. If 
the request for records from this source 
is unsuccessful, make all reasonable 
follow-up attempts.  If it is determined 
these records cannot be obtained the 
appellant must be informed in writing.  
 
3.  Thereafter, the RO must schedule the 
veteran for a VA gastroenterology 
examination pertaining to his claimed 
hepatitis C.  The veteran's claims folder 
must be provided to the examiner for 
review.  The examiner should perform all 
testing necessary to determine the 
diagnosis and etiology of any hepatitis. 
 Thereafter, the examiner must 
specifically opine whether it is at least 
as likely as not  (i.e., is there a 50/50 
chance) that hepatitis C was incurred or 
aggravated in-service.  In providing this 
determination the examiner must consider 
the claimed in-service risk factors of 
blood exposure at barbershops in Vietnam 
from shared shaving equipment, and from 
inservice pneumatic inoculations.  The 
examiner must also address whether it is 
more likely than not that the veteran's 
Hepatitis C is a result of his history of 
polysubstance abuse.  A complete 
rationale must be provided for any 
opinion proffered.

4.  The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner,   the RO must 
implement corrective procedures at once.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  
The consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for hepatitis C.  If 
the benefit is not granted, the veteran 
and his representative should be 
furnished with another supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before  the 
file is returned to the Board for further 
appellate consideration.

7.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken by the RO.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky  v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


